Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-22-00101-CV

                        IN THE INTEREST OF J.D.T.R., a Child

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2007EM504296
                       Honorable Eric J. Rodriguez, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against Appellant William L.
Hallworth. See TEX. R. APP. P. 20.1(a), 43.4.

      SIGNED April 27, 2022.


                                              _________________________________
                                              Luz Elena D. Chapa, Justice